t c summary opinion united_states tax_court brenda t farris petitioner v commissioner of internal revenue respondent docket no 2251-00s filed date brenda t farris pro_se veena luthra for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the issue is whether petitioner is entitled to a deduction for gambling_losses petitioner resided in quinton virginia when the petition in this case was filed the facts may be summarized as follows during petitioner played the virginia state lottery and won two amounts dollar_figure and dollar_figure that were reported to the internal_revenue_service petitioner is not in the trade_or_business of gambling or playing the lottery on her return petitioner did not report any income from the lottery petitioner did not itemize deductions and claimed the so-called standard_deduction for head_of_household in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner had additional income in the amount reported by the lottery dollar_figure petitioner admits that she won the dollar_figure and indeed admits that she additionally won as much as dollar_figure a month that was not reported by the lottery but she did not know the exact amount of her total winnings for the year petitioner did not report the additional winnings because she believed that since they were not reported to the internal_revenue_service they were not taxable discussion sec_61 defines gross_income to mean all income from whatever source derived lottery winnings whether reported or not by the lottery operator are includable in gross_income paul v commissioner tcmemo_1992_582 as we understand petitioner's position is that she incurred losses from her gambling activities during and when considered with other itemized_deductions she did not claim on her return the amount would have been greater than the standard_deduction of dollar_figure that she claimed petitioner claims that she donated to goodwill industries tangible_personal_property that she estimates had a fair_market_value of dollar_figure and that she is entitled toa charitable deduction in that amount the record shows that petitioner also paid dollar_figure in state income taxes in the case of an individual sec_62 defines adjusted_gross_income as gross_income less certain deductions including deductions attributable to a trade_or_business carried on by the taxpayer sec_62 if petitioner's gambling activity constituted a trade_or_business her gambling_losses would be deductible from gross_income in arriving at adjusted_gross_income on schedule c profit or loss from business see id if petitioner's gambling activity did not constitute a trade_or_business her gambling_losses would be deductible as an itemized_deduction in arriving at taxable_income on schedule a itemized_deductions sec_63 but regardless whether or not the activity constituted a trade_or_business sec_165 provides that losses from wagering transactions shall be allowed only to q4e- the extent of the gains from such transactions see also sec_1_165-10 income_tax regs petitioner does not claim to be in the trade_or_business of gambling and we are therefore faced with the question whether she is entitled to claim itemized_deductions on a schedule a while we are convinced that petitioner purchased lottery tickets that did not pay off there are some obstacles in her path first we have no idea as to the dollar amount of those tickets petitioner appeared at trial with a paper bag full of tickets however she did not know how many losing tickets were in the bag she had not counted them and the court eschews that responsibility we did however examine some of the tickets and there appears to be an unsettling number of tickets from certain days even though petitioner testified that she played the lottery almost daily it seems as if the tickets had been picked up on a random basis rather than daily equally important even if we were to assume that the amount of losing tickets was as petitioner alleges between dollar_figure shown in the petition and dollar_figure at trial we are still faced with the problem that petitioner admits that she won considerably more money than that which was reported to the internal_revenue_service while respondent did not move to increase the deficiency the additional_amount of unreported lottery winnings and the amount contained in the notice_of_deficiency dollar_figure - - certainly exceeds dollar_figure which is the difference between the standard_deduction dollar_figure and the maximum itemized_deductions dollar_figure that petitioner could have claimed dollar_figure gambling_losses dollar_figure charitable_contribution and dollar_figure state income taxes accordingly respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
